Citation Nr: 0200256	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 until 
October 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2001 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which denied a total rating based on 
unemployability due to service-connected disabilities.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected posttraumatic stress disorder (PTSD), 
tinnitus, and hearing loss are more severely disabling than 
reflected by the currently assigned disability evaluations 
and warrant a total rating.  He contends that he is unable to 
secure or engage in any gainful employment on account of the 
severity of those disabilities.

At the outset, the Board points out that there was a 
significant change in the law prior to filing of the claim 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This law 
and these regulations redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA and these regulations are applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the VCAA and these regulations are applicable to 
this case.

The Board notes in this instance that the veteran was 
specifically informed of the notice and duty to assist 
provisions of the VCAA in correspondence dated in April and 
May 2001.  However, it is felt that further development is 
indicated for reasons noted below.  Consequently, in order to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claims to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A review of the record discloses that upon application for 
increased compensation based on unemployability received in 
March 2001, the veteran stated that he was unable to "hold 
any job due to surgery on back...which caused chronic lower 
back pain", and was the reason why he was receiving total 
disability.  In an accompanying statement dated in February 
2001, he wrote that the back problem was work-related, but 
also indicated that disabilities including his service-
connected hearing loss also contributed to his problems.  He 
also submitted documentation dated in February 1996 showing 
an award of Social Security benefits from May 1995, as well 
as a Notice of Compensation Payable dated in March 1992, 
relating to an injury to the low back while employed with the 
Union Tank Car Company.  The Board notes that the appellant 
is not service-connected for any back disorder.  

The Board points out, however, that in cases where the level 
of disability experienced by a claimant is at issue, Social 
Security records are often relevant, and the VA's duty to 
assist includes obtaining such information.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 526 (1992).  Inasmuch as the veteran has 
submitted a letter from the Social Security Administration 
indicating that he has been found to be entitled to 
disability benefits, the RO's actions should include, among 
other things, making reasonable efforts to obtain a complete 
copy of the medical records underlying the Social Security 
award.  As well, clinical documentation pertaining the 
veteran's low back injury, subsequent back surgery, and 
worker's compensation award may also be helpful in the 
adjudication of the claim.

The Board observes that the appellant was afforded a VA 
compensation examination by a VA psychologist in November 
2000 which provided a basis for a grant of service connection 
for post-traumatic stress disorder.  Prior to such, he was 
shown to have received ongoing treatment in the VA mental 
health clinic between February and June 2000.  The appellant 
indicated on VA examination in November 2000 that he 
continued in PTSD group meetings and had individual sessions 
as well.  The Board notes that with the exception of a report 
dated in May 2001, the record is devoid of any documentation 
evidencing ongoing treatment for PTSD after June 2000, and is 
of the opinion and any and all VA outpatient and inpatient 
records dating from July 2000 should be requested and 
associated with the claims folder.  Additionally, the Board 
finds that the veteran should also be afforded a VA 
psychiatric examination to determine the current severity of 
his service-connected PTSD.  The Board is also of the opinion 
that a social and industrial survey would also be helpful to 
more accurately ascertain the level of disability experienced 
by the veteran within the context of 38 C.F.R. § 4.130.

On remand, the RO should undertake any other action deemed 
necessary to ensure that any additional requirements of the 
VCAA and the new regulations have been satisfied in order to 
ensure due process of law, and to avoid the possibility of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

This case is thus REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and the new regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a complete copy of the medical 
records underlying the Social Security 
and workers' compensation awards.  The 
veteran should also be contacted and 
requested to provide the names and 
addresses of any and all physicians who 
have treated him for any disability, to 
include low back, psychiatric and 
hearing loss disorders. 

2.  Any and all VA outpatient and 
inpatient records dating from June 2000 
should be requested and associated with 
the claims folder.  The veteran is also 
offered the opportunity to submit any 
documents from his last employer, 
specifically any showing times he left 
work because of frustrations with 
supervisors.  If he desires assistance 
in obtaining any available records, he 
may provide pertinent information and 
releases to the RO for assistance.

3.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a VA social and 
industrial survey, as well as an 
examination by a VA psychiatrist for 
purposes of assessing the current 
severity of his PTSD.  The examiner 
should review the claims folder.  The 
examiner should specifically indicate 
the extent of the veteran's PTSD 
symptoms so that the provisions of 
38 C.F.R. § 4.130 (Diagnostic Code 9411) 
may be applied.  These findings should 
be listed in terms of the pertinent 
criteria.  All indicated tests should be 
conducted and all findings reported in 
detail.  The examiner should provide a 
Global Assessment of Functioning (GAF) 
score and an explanation of the score's 
meaning in the context of applicable 
rating criteria.  The examiner should 
also indicate whether or not there is 
continued evidence of substance abuse, 
and the role it plays in the veteran's 
symptomatology, if any.  Finally, the 
examiner should render an opinion as to 
the extent the veteran's PTSD 
contributes to overall disability and to 
the extent it interferes with his 
ability to work or maintain substantial 
gainful employment.  The report of the 
examination should contain a detailed 
account of all manifestations of PTSD, 
and the examiner should provide a 
comprehensive rationale for the opinion 
expressed in this regard.  

4.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claim for a total rating 
based on unemployability due to service-
connected disability.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

Thereafter, the matter should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.  No action is required of the 
appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




